UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


JOHN F. GREENE,                           
                   Plaintiff-Appellant,
                  v.
HOLLAWAY, Deputy,
              Defendant-Appellee,
                                                    No. 01-7221
                  and
LOUDOUN COUNTY SHERIFF’S
DEPARTMENT; STEVE SIMPSON,
Sheriff,
                       Defendants.
                                          
          Appeal from the United States District Court
        for the Eastern District of Virginia, at Richmond.
                David G. Lowe, Magistrate Judge.
                         (CA-98-629-3)

                       Submitted: January 31, 2002

                        Decided: February 28, 2002

      Before WILKINS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

John F. Greene, Appellant Pro Se. Alexander Francuzenko,
O’CONNELL & O’CONNELL, Rockville, Maryland, for Appellee.
2                        GREENE v. HOLLAWAY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).



                              OPINION

PER CURIAM:

   John F. Greene appeals the magistrate judge’s order granting judg-
ment1 for Loudoun County Sheriff’s Deputy K.W. Hollaway2 in
Greene’s civil rights action under 42 U.S.C.A. § 1983 (West Supp.
2001). Greene alleged Hollaway used excessive force by spraying
Greene with oleoresin capsicum spray ("pepper spray") during a jail
lock-down procedure. Initially, we conclude the magistrate judge did
not plainly err in failing to secure the presence of witnesses subpoe-
naed by Greene. United States v. Olano, 507 U.S. 725, 732 (1993);
Johnson v. Hubbard, 698 F.2d 286, 288-89 (6th Cir. 1983). Further,
the magistrate judge did not err in concluding, after hearing testimony
from Greene and Hollaway, that Hollaway did not violate Greene’s
constitutional rights or, in the alternative, that Hollaway was entitled
to qualified immunity. Anderson v. City of Bessemer City, 470 U.S.
564, 575-74 (1985); Brown v. Gilmore, ___ F.3d ___, No. 01-1749,
slip op. at 8 (4th Cir. Jan. 23, 2002). Accordingly, we affirm the judg-
ment. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED

    1
   The parties consented to proceed before a United States magistrate
judge, pursuant to 28 U.S.A. § 636(c).
    2
   The record refers to the spelling of defendant’s last name as both
"Hollaway" and "Holloway." For consistency, we have adopted the spell-
ing used by the district court on its docket report.